IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DAVID GOULD,                     : No. 343 WAL 2017
                                 :
                Petitioner       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
WEISSANG, INC. D/B/A FISHERS     :
PHARMACY AND JENNIFER LEIBFREID, :
                                 :
                Respondents      :


                                     ORDER



PER CURIAM

     AND NOW, this 9th day of January, 2018, the Petition for Allowance of Appeal is

DENIED.